Citation Nr: 1046282	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-11 156	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board 
of Veterans' Appeals December 1982 decision that denied service 
connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran, who is the moving party, had active military service 
from June 1973 to June 1976.

This case comes before the Board by way of recent March 2009 and 
August 2009 motions for CUE by the moving party.  The moving 
party seeks revision or reversal of the December 1982 Board of 
Veterans' Appeals (Board) decision on the grounds of CUE, to the 
extent the Board decision denied service connection for a 
psychiatric disorder at that time.   

The Veteran previously filed an earlier motion for CUE in the 
December 1982 Board decision that denied service connection for a 
psychiatric disorder.  The Veteran's earlier allegation of CUE is 
that at the time of the December 1982 Board decision, VA failed 
to associate with his claims file a favorable March 1980 VA 
Minnesota Multiphasic Personality Inventory (MMPI) report.  In 
April 2007, the Board issued a decision that dismissed the 
Veteran's earlier CUE motion without prejudice to refiling.  His 
earlier CUE motion was dismissed due to the Veterans failure to 
sufficiently plead his CUE motion at that time.  See 38 C.F.R. 
§ 20.1404(b) (2010).  Specifically, the Board determined the 
Veteran's earlier CUE motion was essentially based on an 
allegation of a violation of VA's duty to assist, which cannot 
form the basis for a claim for CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (2010).

The Veteran appealed the Board's April 2007 decision that 
dismissed his earlier motion for CUE to the U. S. Court of 
Appeals for Veterans Claims (Court).  But pursuant to an October 
2008 Memorandum Decision, the Court affirmed the Board's 
dismissal of his earlier CUE motion, such that the earlier CUE 
motion is no longer before the Board.  However, the Court noted 
that the Veteran also appeared to be asserting an additional 
allegation of CUE that was not addressed by the Board.  That is, 
the Veteran also asserted that crucial 1976 and 1980 VA MMPI 
reports had been "deliberately" destroyed or removed by VA 
prior to the Board's December 1982 decision that denied service 
connection for a psychiatric disorder.  See May 2008 Appellant's 
Brief at pages 1-5.  The Court surmised the Veteran was free to 
file a new motion for CUE on this separate basis, which he did in 
March 2009.  This new CUE motion is now before the Board.  

Incidentally, the Board sees that in his March 2009 and August 
2009 motions for CUE, as well as in his May 2008 Appellant's 
Brief, the Veteran also criticized VA for considering Briefs 
written by the American Legion.  The Veteran states he never 
authorized the American Legion to represent him, and as such VA 
should not have considered the arguments of the American Legion.  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, and 
other issues, will be accepted as correct in the absence of CUE.  
38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  It is 
unclear what Board decision the Veteran believes the American 
Legion's Briefs caused CUE in, or even how in particular the 
American Legion's Briefs caused CUE to occur.  Notably, the 
Court, in its October 2008 Memorandum Decision, did not identify 
an additional motion for CUE on the basis of the American Legion 
submitting unauthorized Briefs.  In short, the Board finds that 
no other tangible CUE claim has been raised by the Veteran here.   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 
1973 to June 1976.

2.  The motion for CUE is based on the allegation that VA 
intentionally and deliberately destroyed or lost 1976 and 1980 
VA MMPI reports, prior to the Board's December 1982 decision.  

3.  The Veteran has failed to advance a valid claim of CUE of 
fact or law in the Board's December 1982 decision.  The 
Veteran's allegation of CUE is essentially based on a violation 
of the duty to assist due to VA's supposed intentional 
destruction of crucial VA evidence that had been in its 
possession.  Thus, the specific pleading requirements of 
38 C.F.R. § 20.1404(b) have not been met here.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to refiling.  
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1404(b) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2010), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  In any 
event, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
See also 38 C.F.R. § 20.1411 (2009) (obligations imposed by other 
statutes listed are not applicable to motions to revise or 
reverse Board decisions).  Thus, the Board will adjudicate the 
CUE motion without further VCAA discussion.  

Governing Laws and Regulations for CUE in a Board Decision

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  
However, a final Board decision may be revised or reversed on 
grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002).  Motions for review of prior 
Board decisions on the grounds of clear and unmistakable error 
are adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-20.1411.

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) 
does not apply to a motion to revise a Board decision due to 
clear and unmistakable error.  38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not 
include a change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to fulfill 
the duty to assist, a disagreement as to how the facts were 
weighed or evaluated, or a change in the interpretation of a 
statute or regulation which was previously correctly applied.  38 
C.F.R. § 20.1403(d), (e).

Review for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  No new evidence 
will be considered in connection with the disposition of the 
clear and unmistakable error motion.  38 C.F.R. § 20.1405(b).  
But for a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) 
(emphasis added).  Thus, material included in the record on the 
basis of § 20.1403(b)(2) is not considered "new" evidence, and 
therefore will be considered in connection with a clear and 
unmistakable error motion.  38 C.F.R. § 20.1405(b).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by the 
moving party or that party's representative.  A request for 
revision of a Board decision based on clear and unmistakable 
error may be instituted by the Board on its own motion or upon 
request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 
20.1400(a).  The motion must include the name of the veteran; the 
name of the moving party if other than the veteran; the 
applicable VA file number; and the date of the Board decision to 
which the motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements.  Motions that fail to 
comply with these requirements shall be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(b).  See Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. 
denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 38 
C.F.R. § 20.1404(b) that required that a motion be denied if the 
pleading requirements of that section were not met).

A claim requesting review for clear and unmistakable error may be 
filed at any time after the underlying decision is made.  
38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an 
opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's 
authority applies to any claim pending on or filed after the date 
of enactment of 38 U.S.C.A. § 7111, that is, November 21, 1997.  
See 38 C.F.R. § 20.1400.  The moving party's motion for review or 
revision was filed with the Board in March 2009 and again in 
August 2009.  Therefore, the Board can address this motion.  


Analysis - CUE

This case comes before the Board by way of March 2009 and August 
2009 motions for CUE by the moving party.  The moving party also 
submitted an earlier May 2008 Appellant's Brief that sheds light 
on his arguments.  The moving party asserts that VA intentionally 
and deliberately destroyed or lost 1976 and 1980 VA MMPI reports, 
prior to the Board's December 1982 decision.  In other words, the 
Veteran asserts a deliberate destruction of evidence by VA so 
that the original service connection for a psychiatric disorder 
claim could be denied by the Board back in December 1982.  He 
notes that VA personnel admitted on a copy of the Board's March 
1999 Remand that a 1976 VA MMPI record was "lost or destroyed."  
He says that by destroying this evidence VA indicated he was not 
warranted a VA examination to determine the etiology of his 
psychiatric problems for many years.  More importantly, he says 
the surgical removal from the claims folder of 1976 and 1980 VA 
MMPI reports resulted in the denial of his service connection 
claim by the Board in December 1982.  The Veteran's ultimate goal 
is retroactive compensation of service-connected benefits back to 
1981.  Thus, he appears to be contending that all the facts as 
known at that time were not before the adjudicator in December 
1982 due to VA's deliberate destruction or hiding of the 
evidence.  He maintains this undebatably changed the outcome of 
his service connection claim in December 1982.  

The Board must dismiss the Veteran's motion on procedural 
grounds.  As detailed above, the regulations governing motions 
challenging a prior Board decision on the grounds of CUE prohibit 
consideration of new evidence in connection with such motions.  
38 C.F.R. § 20.1403(b).  Rather, review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  At the time of the December 1982 
Board decision the law provided that service connection could be 
granted for a disability due to a disease or injury which was 
incurred in or aggravated by active service.  Determinations as 
to service connection would be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303 (1982).  Reference to 
records not before the Board at that time may not be made.  

The Veteran's argument comes down to an alleged deliberate 
violation of the duty to assist (VA intentionally and 
deliberately destroyed or lost 1976 and 1980 VA MMPI reports in 
order to deny the claim, instead of using these reports to grant 
the claim).  He believes VA knew about this favorable evidence 
but intentionally disposed of it.  The Board acknowledges a copy 
of the Board's March 1999 Remand in the claims folder has notes 
written by the RO that a 1976 VA MMPI record was previously 
"lost or destroyed."  However, there is no probative evidence 
corroborating the Veteran's assertions that VA personnel at some 
point engaged in malfeasance by deliberately destroying or hiding 
1976 and 1980 VA MMPI reports with the intent to deny the claim 
in December 1982.  Moreover, as discussed above, clear and 
unmistakable error does not include a breach of the duty to 
assist.  38 C.F.R. § 20.1403(d).  The Court has explained that 
VA's breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete rather 
than an incorrect record.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  In Cook v. Principi, 318 F.3d 1334 (2002), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a breach of a duty to assist does not 
constitute CUE and that an incomplete record, factually correct 
in all other respects, is not CUE.  

A claim of clear and unmistakable error may only be made upon the 
record as it was then known to reviewers.  Because a claim of CUE 
is to be adjudicated on the basis of the evidentiary record at 
the time of the prior final adverse rating determination under 
consideration, the Board may not consider evidence received 
thereafter.  38 C.F.R. §§ 20.1403(b)(1); 20.1405(b).  

The Board recognizes that in Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and Board even where they 
were not actually before the adjudicating body.  

However, the Bell doctrine of constructive notice is not 
applicable to the case at hand.  The 1976 and 1980 MMPI records 
were not associated with the record at the time of the 1982 Board 
decision, and the constructive-notice-of-records rule established 
in Bell v. Derwinski, 2 Vet. App. 611 (1992), is inapplicable to 
a claim of CUE where the decision in question was rendered prior 
to Bell (i.e. prior to July 21, 1992).  See Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); Lynch v. Gober, 11 Vet. App. 22, 26-29 
(1997).  Since the December 1982 Board decision at issue in the 
present case was rendered prior to July 21, 1992, Bell does not 
operate to make the unobtained VA MMPI reports constructively 
part of the record.  See also 38 C.F.R. § 20.1403(b).  Therefore, 
in this case the 1976 and 1980 VA MMPI reports referred to by the 
Veteran may not be considered in an analysis of CUE.

In light of the above, the specific requirements of 38 C.F.R. 
§ 20.1404(b) have not been met here as to an allegation of CUE in 
the Board's December 1982 decision.  Because the moving party's 
motion fails to comply with the requirements set forth in 
38 C.F.R. § 20.1404(b), the motion is dismissed without 
prejudice.  See also Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2010) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2010).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.




